 

Case 7:20-cr-01520 Document1 Filed on 08/28/20 in TXSD Page 1 of 2

United States District Court

 

 

AO 91 (Rev. 08/09) Criminal Complaint Southem District of Texan
Pic
UNITED STATES DISTRICT COURT AUG 28 2020
for the
Southern District of Texas David J. Bradley, Clerk
United States of America )
Vv. ) .
) CaseNo. AX- CL)- LoolofM\
| Joel RESENDEZ ) |
YOB: 1979 CITIZENSHIP: United States
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of August 28, 2020: in the county of Hidalgo in the
’__Southem District of Texas - , the defendant(s) violated:
Code Section Offense Description
-21U.8.C. § 952 did knowingly and intentionally import with the intent to distribute approximately

9.76 kilograms of methamphetamine, a Schedule #1 controlled substance

did knowingly and intentionally possess with the intent to distribute
21 U.S.C. § 841 approximately 9.76 kilograms of methamphetamine, a Schedule I! controlled
., substance

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet.

“TS! Brian Bagnoli

Complainant's signature

Brian Bagnoli, U.S. H.S.1. Special Agent

Sworn to and executed by reliable electronic Printed name and title

means, sworn to and attested telephonically
per FED.R.CR.4.1, and probable cause found

on:
Date. August 28, 2020 6:12 p.m. | (cee Zz Orerrh

Judge’ 'S signature

City and state: McAllen, Texas U.S. Magistrate Judge Peter E, Ormsby
Printed name and title
 

Case 7:20-cr-01520 Document 1 Filed on 08/28/20 in TXSD_ Page 2 of 2

Attachment “A”

On August 28, 2020, Department of Homeland Security (DHS), Homeland Security
Investigations (HSI), McAllen, Texas Office received information from Customs and Border
Protection (CBP), Office of Field Operations (OFO) at the Hidalgo, Texas Port of Entry (POE),
in reference to the seizure of approximately 9.76 kg of methamphetamine, which was found in a
speaker and the spare tire of a vehicle making entry into the United States from Mexico. The
driver and sole occupant of the vehicle was identified as Joel RESENDEZ.

CBP Officers Edna Rios and Efrain Gonzalez were working an Inbound Operation at the Hidalgo
POE primary lanes. At approximately 0944 hours, CBP Officers Rios and Gonzalez observed a
Maroon Ford Five Hundred with Texas plates, LZD1110 approaching the inbound lanes entering
the United States. CBP Officers inspected the vehicle and utilized a handheld x-ray on the

speaker in the trunk. The CBP Officers noticed inconsistencies with the scans of the ‘speaker and
advised the CBP Officer at the primiary inspection lane, CBP Officer Sifuentes, to refer the
vehicle to secondary for further inspection. CBP Officer Sifuentes stated Joel: RESENDEZ,
applied for entry into the United States at approximately 0946 hours. CBP Officer Sifuentes _
stated RESENDEZ stated he was in Reynosa, Mexico visiting his family. CBP Officer Sifuentes
obtained a negative oral declaration for plants, meats, vegetables, drugs, firearms, and money in»
excess of $10,000 from RESENDEZ. CBP Officer Sifuentes referred RESENDEZ, to secondary
inspection. Once in secondary inspéction, narcotics were located inside the speaker i in the trunk
and in the spare tire in the trunk. The speaker and spare tire contained a white crystal-like
substance that field tested positive for characteristics of methamphetamine.

HSI McAllen Special Agent responded to assist in the investigation, During a post Miranda
interview of RESENDEZ, RESENDEZ made the following non-verbatim statements that have
been paraphrased and may not be in the order in which he gave them:

RESENDEZ stated he went to Mexico to drop off his son. After he dropped his son off, he went
toa pharmacy and then camie back to the. United States, RESENDEZ stated'no one else had
possession of his ¢ car while he was in Mexico. RESENDEZ stated he purchased the speaker and
the spare tire at a flea market in Palmview, TX about a week and a half’ prior to today’s date.
|

Law enforcement record checks indicate the vehicle is registered to an address located i in
Palmview, TX. This same address in Palmview, TX is indicated on RESENDEZ’s driver’ s
license- RESENDEZ stated he currently resides at that address indicated on his driver’s license
 located.in Palmview, TX and stated it is his mother’s house. Law enforcement record checks
also indicate that RESENDEZ has previously crossed numerous times with the Texas plate,
LZD1110.
